Appeal by defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered August 19,1981 convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. K Judgment modified, on the law, by reversing defendant’s convictions of murder in the second degree and robbery in the first degree, and the sentences imposed thereon, and those counts of the indictment are dismissed. As so modified, judgment affirmed. (See People v Parker, 96 AD2d 1063.) Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.